Citation Nr: 1418279	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-41 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  They are on appeal from an April 2007 rating decision.

In October 2010, the Veteran testified during a Board videoconference hearing before an Acting Veterans Law Judge (AVLJ).  A transcript is included in the claims file.  However, in August 2013 the Veteran was informed that the AVLJ who conducted the hearing was no longer employed by the Board, and in September 2013, he requested to appear at another Board hearing.  In December 2013, the Veteran testified during another Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

After the appeal was certified to the Board, the Veteran submitted additional evidence, as well as a waiver of initial RO review of such evidence. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's right and left knee patellofemoral syndrome have been manifested by painful motion and pain on use, particularly on exertional use such as climbing stairs, walking, and running, with flexion limited, at most, to 100 degrees, and extension limited, at most, to 5 degrees, no lateral instability of either knee, and no recurrent subluxation of the left knee.

2.  Beginning October 27, 2009, the Veteran's right knee has also been manifested by moderate right knee patellar subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5019, 5003, 5256-5262 (2013).

2.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5019, 5003, 5256-5262 (2013).

3.  Beginning October 27, 2009, the criteria for a rating of 20 percent, but no greater, for recurrent right knee subluxation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Each of the Veteran's knee disabilities is rated under Diagnostic Code (DC) 5299-5019, and thus both are rated by analogy under the criteria for bursitis.  See 38 C.F.R. §§ 4.20, 4.27.  Bursitis is rated based on limitation of motion of the affected part.  See 38 C.F.R. § 4.71a, DCs 5019, 5003.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5256 provides ratings for ankylosis of the knee.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of motion under the applicable code and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, in his February 2006 claim for increase, the Veteran asserted that his knee pain had increased to the point that he had great difficulty when walking, running, sitting for longer than 30 minutes, standing, or using stairs.  

A private X-ray report dated in December 2005 reflects no bone, joint, or soft tissue abnormality identified.  December 2005 private evaluation notes reflect that the Veteran had minimal crepitus of the knees, no effusion, full range of motion, and negative McMurray, drawer, and Lachman tests.

On May 2006 VA examination, the Veteran reported pain but no instability, giving way, weakness, or stiffness, and no episodes of dislocation, subluxation, or locking.  He reported weekly flare-ups of moderate severity.  Gait was normal.

On March 2007 VA examination, the Veteran reported pain but no functional limitation when standing or walking.  He reported no episodes of dislocation, subluxation, locking, or effusion.  On examination, flexion of each knee was from 0 to 140 degrees with no loss of motion on repetitive use.  There was noted to be crepitus, grinding, and patellar abnormality on the left but not the right, with subpatellar tenderness and very mild crepitation on the left.  March 2006 X-rays were noted to be normal with no evidence of acute fractures or subluxations, intact joint spaces, and unremarkable soft tissues. 

The Veteran submitted statements from his supervisors R.B. and M.W., dated in April 2008.  R.B. stated that the Veteran had been sick from work on more than five occasions over the fiscal year, and that his ailments had been his knees and blood pressure.  M.W., the Veteran's immediate supervisor of two-and-a-half years, stated that the Veteran used sick leave five to seven times due to having trouble with his knees, but that since leave applications did not require employees to give the specific reason for using sick leave, he could not give and accurate number of times the Veteran used sick leave due to his knees.  

In a statement received by VA on October 27, 2009, the Veteran stated that he constantly had to use sick leave in his current job as a police officer due to frequent pain, and that he had been experiencing hyperextension of the knees, frequent stiffness and soreness after finishing shifts at work, and difficulty climbing stairs at work and at home.  He stated that he had difficulty standing for more than 10 minutes without pain and stiffness afterwards and was no longer able to run or jog without experiencing pain afterwards, and that his current employment sometimes required that he run or stand.  

September 2010 private treatment records reflect that the Veteran complained of difficulty standing and walking as a patrol man due to his knees, and that he could not run on his knees anymore.  On examination, he had tenderness on palpation with crepitation, and it was noted that he did not fully extend his knees and had restriction of flexion.  It was further noted that the Veteran did not open on Lachman's test and that films showed mild degenerative changes but no evidence of acute osseous abnormality.  Magnetic resonance imaging (MRI) of the knees revealed mild to moderate patellofemoral chondromalacia and small joint effusion of the left knee, and abnormal superolateral subluxation of the patella relative to the trochlear groove, suggesting chronically altered patellar tracking mechanism, and associated advanced patellofemoral chondromalacia, of the right knee.  Meniscus and ligaments were intact in each knee, and articular cartilage was preserved.  

An October 2010 letter from R.B. reflects that the Veteran had been frequently calling in sick, which he informed R.B. was due to pain in his knees.  

During his October 2010 Board hearing, the Veteran testified that he experienced problems in his job as a police officer with climbing or descending stairs and with any exertion involving his knees, such as being involved in a foot pursuit.  He stated that he took anti-inflammatory medications and was in physical therapy.  He further stated that he could not be as active as he used to be and stay in the same shape, as he could not perform exercises that involved running.  He testified that he lost approximately four or five days of work a month due to his knee problems.

On May 2011 VA examination, the Veteran reported pain, stiffness, weakness, giving way, and locking episodes several times a week, but no instability or episodes of dislocation or subluxation.  On examination, the right knee had malalignment with positive Clarke's sign, crepitation, and abnormal tracking of the patella and abnormality of the meniscus in the form of pain in the lateral joint space with McMurray's.  Range of motion testing revealed left knee flexion to 100 degrees, right knee flexion to 105 degrees, and normal extension to 0 degrees in both knees.  There was objective evidence of pain on each side, including on repetitive motion, but no additional limitations after three repetitions of range of motion and no joint ankylosis.  X-rays revealed minimal bilateral retropatellar inferior spurring.  It was noted that the Veteran worked full time, but had problems with lifting and carrying, weakness or fatigue, and decreased strength of the lower extremities with pain.  It was further noted that the Veteran as unable to adequately engage in foot pursuit of suspects and reported increased pain with prolonged sitting in a patrol car and prolonged standing, and that, due to his knee conditions, he would be expected to have acute disability and chronic impairment trying to perform routine responsibilities of a police officer. 

During his December 2013 Board hearing, the Veteran testified that his job as a police officer had worsened the condition of his knees, that his knees had become less stable, that he had pain, stiffness, and swelling, and that he was now treated with injections.  He further asserted that his knees would sometimes give out, and that he was cautious when getting up and moving around.

An evaluation report from the Veteran's private physician, Dr. T.B., dated in January 2014, reflects that, on range of motion testing, the Veteran had right knee flexion to 125 degrees with pain at 125 degrees, and extension limited to 5 degrees, with pain at that point.  Left knee flexion was to 138 degrees, with pain beginning at 130 degrees, and flexion was to 2 degrees, with pain beginning at 5 degrees.  Measurements were the same after three repetitions, and it was noted that the Veteran did not have additional limitation of range of motion following repetitive use testing.  There was functional loss or impairment of the knee in the form of pain on movement and swelling, and pain to palpation on each knee.  Strength testing was 4/5 in both knees, and it was noted that joint stability tests were not performed, as they were not applicable.  It was further noted that the Veteran had a history of moderate recurrent subluxation or dislocation in the right knee, with X-ray evidence of right knee patellar subluxation, but had no meniscus condition.  It was noted that the Veteran's knees impacted his ability to work through swelling, restricted motion, and caused crepitation and difficulty standing and walking.  

Considering the pertinent evidence, a rating in excess of 10 percent for right or left knee patellofemoral syndrome prior to October 27, 2009, is not warranted, and a separate rating of 20 percent for recurrent subluxation of the right knee beginning October 27, 2009, but no further increase, is warranted.
 
The evidence, and particularly the diagnostic and physical examination medical evidence, reflects that, prior to October 29, 2009, while each of the Veteran's knees was productive of painful motion and pain on use, particularly on exertional use such as climbing stairs, walking, and running, neither knee disability warranted a rating higher than 10 percent under any pertinent criteria.  Private X-rays in December 2005 reflected no bone, joint, or soft tissue abnormality and March 2006 VA X-rays revealed no evidence of acute fractures or subluxations, intact joint spaces, and unremarkable soft tissues.  

Also, on December 2005 private evaluation, the Veteran had minimal crepitus of the knees, no effusion, full range of motion, and negative McMurray, drawer, and Lachman tests; on March 2007 VA examination, no episodes of dislocation, subluxation, locking, or effusion were noted, flexion of each knee was from 0 to 140 degrees with no loss of motion on repetitive use, and the right knee was normal. 

It is important for the Veteran to understand that both private and VA medical reports provide highly probative evidence against these claims.  In this regard, while in March 2007 there was noted to be crepitus, grinding, and patellar abnormality on the left but not the right, only subpatellar tenderness and very mild crepitation on the left was noted.  

Even considering all functional loss due to pain, weakness, and other such factors, neither of the Veteran's knee disabilities approximated flexion of the leg limited to 30 degrees or extension of the leg limited to 10 degrees, and neither demonstrated any recurrent subluxation or lateral instability.

On September 2010 private evaluation, MRI showed abnormal superolateral subluxation of the right patella relative to the trochlear groove suggesting chronically altered patellar tracking mechanism, and associated advanced patellofemoral chondromalacia, of the right knee.  On subsequent May 2011 VA examination, the right knee had malalignment with positive Clarke's sign, crepitation, and abnormal tracking of the patella and abnormality of the meniscus in the form of pain in the lateral joint space with McMurray's, and the January 2014 evaluation from Dr. T.B. noted a history of moderate recurrent subluxation or dislocation in the right knee with X-ray evidence of right knee patellar subluxation, but no meniscus condition.  Thus, the evidence, beginning with the September 2010 evaluation, and verified on later examinations, reflects right patellar subluxation, previously not noted on examination; as described by Dr. T.B., such subluxation represents moderate recurrent subluxation of the right knee.

In his October 27, 2009, statement, the Veteran described "hyperextension" of the knee and increased pain and functional loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 20 percent for moderate recurrent subluxation of the right knee under DC 5257 is warranted beginning October 27, 2009.  

The evidence does not warrant any higher or additional ratings for either knee beginning October 27, 2009.  While right knee subluxation has been repeatedly noted, MRI noted abnormal patellar subluxation of only the right knee in September 2010, malalignment and abnormal tracking was noted only in the right knee in May 2011, and Dr. T.B. described recurrent subluxation in the right knee only in January 2014.  While the Veteran has on occasion described giving way of the knees, lateral instability or any ligament tears have consistently been noted not to be present in either knee, including on physical examination and MRI.  Also, while there has been painful motion of each knee, the most flexion has ever been noted to be limited in either knee has been to 100 degrees, and the most extension has been noted to be limited is to 5 degrees.  

Even considering functional loss due to pain, weakness, and other such factors, neither knee disability has approximated flexion of the leg limited to 30 degrees or extension of the leg limited to 10 degrees; the Veteran's limitation of motion is adequately contemplated in 10 percent ratings under DC 5260, which contemplates flexion of the leg limited to 45 degrees.  No additional or higher ratings are warranted under DCs 5260, 5261, or 5257.  

The Board has considered the other codes for rating the Veteran's knees as well, but finds no other code applicable.  Ankylosis, dislocated or removed semilunar cartilage, or malunion or nonunion has never been present in either knee.  See 
38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262.  

Furthermore, there are no unusual or exceptional factors in this case warranting the referral of the case to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran's assigned ratings of 10 percent for each knee, and the additional 20 percent rating for subluxation of the right knee beginning October 27, 2009, reflect that his disability is productive of impairment in earning capacity (this would explain the need the Veteran sometimes has to call in sick - if he had no problems with his knees there would be no basis for the current findings, let alone higher ratings).  However, the record does not reflect that the average industrial impairment from his disabilities would be in excess of that contemplated by the assigned ratings.  His knee disabilities have been primarily manifested by painful motion and pain on use, particularly on exertional use such as climbing stairs, walking, and running, with flexion limited, at most, to 100 degrees, and extension limited, at most, to 5 degrees; beginning October 27, 2009, the Veteran's right knee has also been manifested by moderate right knee patellar subluxation.  Such manifestations are reasonably contemplated by the schedular criteria for 10 percent ratings for limitation of motion, which contemplate knee disability of the nature and severity of disability producing flexion of the leg limited to 45 degrees or extension limited to 10 degrees, and, beginning October 27, 2009, the criteria for a 20 percent rating under DC 5257, which contemplates moderate recurrent subluxation of the knee.  

The Board notes the Veteran's assertions that, while he worked full time as a police officer, the nature of his job, including walking, running, riding in a car, and other exertional activities, exacerbated his knee problems, and that his knee disabilities caused him difficulty performing the specific tasks of his job.  The Board also notes the April 2008 and October 2010 statements of the Veteran's supervisors that the Veteran had been calling in sick, frequently by 2010, reportedly due to his knees.  However, when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a veteran's disability for purposes of § 3.321(b)(1), the specific effects of the disability on the veteran's ability to perform the duties of his particular occupation are not for consideration.  See Thun, 22 Vet. App. at 116-117.  Rather, the Board must make an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

Also, while the Veteran's knee disabilities have resulted in interference with employment (if they did not, there would be no basis for a compensable evaluation, let alone the current evaluation), including time missed from work, the record does not reflect that the Veteran's disability has resulted in marked interference with employment or frequent hospitalizations.  Moreover, even assuming that there has been "marked" interference with employment, the Board finds that the level of severity and symptomatology of the Veteran's service-connected disabilities are adequately contemplated in the established schedular rating criteria the for those disabilities.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, ratings in excess of 10 percent for each knee are not warranted, and a separate rating of 20 percent, but no greater, for right knee subluxation beginning October 27, 2009, is warranted.  There is no basis for further staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in March 2006 and May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While the May 2008 notice letter was provided subsequent to the initial RO decision in April 2007, after issuance of the letter and opportunity for the Veteran to respond, an August 2011 supplemental statement of the case reflects the most recent readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, identified private treatment records, and lay statements from the Veteran's work supervisors have been obtained.  Also, the Veteran was provided a VA examination of his knee disabilities in March 2007 and May 2011.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise, and the May 2011 VA examiner reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the December 2013 Board hearing, the Veteran's representative and the VLJ discussed scheduling the Veteran for another VA examination but agreed that, if the Veteran's private physician evaluated the Veteran and provided the pertinent information for rating the Veteran's knees, such VA examination may not be needed.  The Veteran submitted this evaluation report from Dr. T.B., dated in January 2014.  The report contains information sufficient to determine the current severity and nature of the Veteran's knee disabilities for VA rating purposes.  Thus, remand for another VA examination of the Veteran's knees is not warranted.

In providing an adequate examination in May 2011, the AOJ substantially complied with the Board's April 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

A rating of 20 percent for recurrent right knee subluxation beginning October 27, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


